By JUDGE ALBERT H. GRENADIER
The defendant has filed a plea in bar alleging that the motion for judgment is barred by the statute of limitations. The plaintiff alleges in his motion for judgment that on January 16, 1981, he was injured when he slipped and fell on the defendant’s premises.
This claim was originally filed in the Alexandria General District Court on December 6, 1982, within the statutory period. On March 28, 1983, the plaintiff took a voluntary nonsuit in that Court. On April 1, 1983 the plaintiff refiled his action . in this Court asking for damages in the sum of $50,000.00. The defendant argues that the tolling provisions under Section 8.01-229 of the Code of Virginia are not effective because the plaintiff did not refile his new suit in the General District Court.
Section 8.01-380(A) of the Code of Virginia provides that no new proceeding on the same cause of action or against the same party shall be had in any court other than that in which the nonsuit is taken, unless that court is without jurisdiction, or not a proper venue, or other good cause be shown for proceeding in another court.
*98The Court is of the opinion that by virtue of the increased ad damnum the General District Court is without jurisdiction and the limitation prescribed by § 8.01-380(A) of the Code of Virginia is not applicable. As the plaintiff is entitled to the tolling provisions of § 8.01-229 of the Code of Virginia, this suit was filed within the statutory period. Accordingly, the plea of the statute of limitations will be overruled.